{¶ 13} Though the majority's observations concerning the absence of a transcript are both true and normally dispositive, I do not believe that should be the case in these particular circumstances.
 {¶ 14} The magistrate's report itself shows that the marriage lasted only sixteen months, and that Appellant was ordered to pay spousal support for thirty months because it was felt that he probably would not pay other debts which were determined to be his responsibility. While it may well be unlikely, it is conceivable that he will comply with the order and pay both the spousal support and the debts. Since the trial court has pointedly declined to retain jurisdiction, he will have no possibility of relief from double payment.
 {¶ 15} This being over-kill on its face, I would reverse that portion of the judgment relating to spousal support.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is instructed to mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the docket, pursuant to App.R. 30.
Costs taxed to Appellant.
Exceptions.